Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/223,494 filed on April 6, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statements (IDSs) complies/comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to claims were filed on September 1, 2021. Claims 21-44 are currently pending.

Claim Objections
Claim 44 is objected to because of the following informalities:
The claim recites: “at least one of a mapping of aisle locations at a premises ….”
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
In par. 156 of the published specification, US 2021/0297631 A1, (see also par. 156 on p. 54 of the specification filed on April 6, 2021) references are made to FIGS. 10A and 10B. But the submitted drawings do not contain FIGS. 10A and 10B.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 41, the claim is drawn to the analytical recognition system of claim 21, wherein the data analytics module is further configured to detect a behavior of the person and store in the profile data corresponding to the behavior. The claim as worded relates to a scheme by which one or more camera 110 (see FIG. 1) are located in a store where said cameras are in communication with, or is “coupled to one or more aerial drone camera(s) 1050 as shown in FIG. 10A.” (see par. 156 of the specification.)
However, submitted drawings lack FIGS. 10A and 10B, as stated in the above-noted objection to specification) leaving the examiner is doubt as to how the claim should be constructed.
Therefore, claim 41, as well as claims 42-44 that depend from claim 41 are rejected under 35 U.S.C. 112(b) for failing to particularly and distinctly claim the subject matter of the invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“data analytics module” in claims 21-23, 32-36 and 38-44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 of instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,762,865 B2 (Patent ‘865). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/223,494

Claim 21.  An analytical recognition system, comprising: a video camera configured to capture video data, wherein the video camera is at least one of a traffic camera or an aerial drone camera; an antenna configured to capture mobile communication device data; and a data analytics module configured to correlate the video data and the mobile communication device data to generate a profile of a person associated with the video data and the mobile communication device data, the profile including profile data including at least one of the captured video data or the captured mobile communication device data.
Patent ‘865

Claim 1.  An analytical recognition system, comprising: a video camera configured to capture video data; an antenna configured to capture mobile communication device data; one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to function as: a data analytics module configured to: correlate the video data and the mobile communication device data, generate a profile of a person associated with the video data and the mobile communication device data, the profile including profile data including any one or a combination of the captured video data and the captured mobile communication data, detect a behavior of the person by correlating any one or a combination of the video data, the mobile communication device data, and the profile data with any one or a combination of a mapping of aisle locations at a premises, a mapping of merchandise locations at the premises, and a mapping of shelf locations at the premises, and store in the profile behavioral data corresponding to the behavior, wherein at least one of the memories stores instructions that, when executed by at least one of the processors, cause the at least one of the processors to function as: an investigation module configured to: mine, based on report criteria, any one or a combination of the video data, the mobile communication device data, the profile data, and sales data; and generate a report based on the mining of the any one or the combination of the video data, the mobile communication device data, and the profile data, wherein the report includes a sales close rate corresponding to any one or a combination of an item of merchandise, a merchandise category, an aisle at the premises, a shelf at the premises, or a predetermined location at the premises.


Furthermore, 
Claim 21 of instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,432,897 B2 (Patent ‘897). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/223,494

Claim 21.  An analytical recognition system, comprising: a video camera configured to capture video data, wherein the video camera is at least one of a traffic camera or an aerial drone camera; an antenna configured to capture mobile communication device data; and a data analytics module configured to correlate the video data and the mobile communication device data to generate a profile of a person associated with the video data and the mobile communication device data, the profile including profile data including at least one of the captured video data or the captured mobile communication device data.
Patent ‘897

Claim 1.  An analytical recognition system, comprising: a video camera configured to capture video data including a video frame that includes an image of a person; an antenna configured to capture mobile communication device data including an identifier of a mobile communication device associated with the person; one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to function as: a data analytics module configured to: correlate the video data and the mobile communication device data, wherein the correlating including matching the video frame, which includes the image of the person, to the identifier of the mobile communication device associated with the person; generate a profile of the person based on a result of the correlating, wherein the generated profile includes: at least one of an indication of when the video frame was captured or an indicate on of when the mobile communication device data was captured; and at least one of an indication of a location at which the video data was captured or an indication of a location at which the mobile communication device data was captured; identify objects associated with the person from at least one of or a combination of the video data and the mobile communication device data; and track the identified object using at least one of or a combination of the video data and the mobile communication device data.


Furthermore, 
Claim 21 of instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,039,108 B2 (Patent ‘108). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/223,494

Claim 21.  An analytical recognition system, comprising: a video camera configured to capture video data, wherein the video camera is at least one of a traffic camera or an aerial drone camera; an antenna configured to capture mobile communication device data; and a data analytics module configured to correlate the video data and the mobile communication device data to generate a profile of a person associated with the video data and the mobile communication device data, the profile including profile data including at least one of the captured video data or the captured mobile communication device data.
Patent ‘108

Claim 1.  A video identification and analytical recognition system, comprising: a video camera configured to capture video data including a video frame that includes an image of a person; an antenna adapted to capture mobile communication device data including an identifier of a mobile communication device associated with the person; and a processor configured to: correlate the video frame to the identifier of the mobile communication device associated with the person; identify an object associated with the person from at least one of the video frame and the mobile communication device data; and track the object identified by the processor using at least one of or a combination of the video data and the mobile communication device data, generate a profile of the person based on a result of correlation of the video frame to the identifier, wherein the processor is configured to classify the person as a new customer or a repeat customer at premises based on premises visit data stored in the profile, and add to the profile, or update in the profile, an indicator of whether the person is a new customer or a repeat customer at the premises.


	
Furthermore, 
Claim 21 of instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,972,704 B2 (Patent ‘704). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/223,494

Claim 21.  An analytical recognition system, comprising: a video camera configured to capture video data, wherein the video camera is at least one of a traffic camera or an aerial drone camera; an antenna configured to capture mobile communication device data; and a data analytics module configured to correlate the video data and the mobile communication device data to generate a profile of a person associated with the video data and the mobile communication device data, the profile including profile data including at least one of the captured video data or the captured mobile communication device data.
Patent ‘704

Claim 1.  An analytical recognition system, comprising: a video camera configured to capture video data, wherein the video camera is at least one of a traffic camera or an aerial drone camera; an antenna configured to capture mobile communication device data; one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to function as a data analytics module configured to correlate the video data and the mobile communication device data to generate a profile of a person associated with the video data and the mobile communication device data, the profile including profile data including any one or a combination of the captured video data and the captured mobile communication device data, wherein the profile includes any one or a combination of the captured video data, the captured mobile communication device data, temporal data associated with the captured video data or the captured mobile communication device data, and location data associated with the captured video data or the captured mobile communication device data; the captured video data includes any one or a combination of a captured still image and video footage; the mobile communication device data includes any one or a combination of a WiFi identifier, a media access control (MAC) identifier, a Bluetooth identifier, a cellular identifier, a near field communication identifier, and a radio frequency identifier associated with a mobile communication device in communication with the antenna; the temporal data includes any one or a combination of a time the video data is captured and a time the mobile communication device data is captured; and the location data includes any one or a combination of a location at which the video data is captured and a location at which the mobile communication device data is captured.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-31, 33-34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US 2011/0134240 A1 (Anderson) in view of Thornton et al., US 2013/0155229 A1 (Thornton).
With respect to claim 21, Anderson discloses an analytical recognition system [abstract, FIG. 1, system server 111], comprising: a video camera configured to capture video data [par. 31, FIG. 1, camera 106, par. 87], wherein the video camera is at least one of a traffic camera or an aerial drone camera [camera 106 is configurable to be a traffic camera]; an antenna [FIG. 1, antenna 103] configured to capture mobile communication device data [see connection of camera 106 to antennas 103 via core network server 111]; and a data analytics module [FIG. 1, par. 88, Wireless Location and Identification system server 110] configured to correlate the video data and the mobile communication device data to generate a profile [pars. 32-33 – ref. to videometric signature] of a person [par. 33 – ref. to subject] associated with the video data and the mobile communication device data [par. 33: “Once a localized wireless device and a videometric signature have been correlated, retrieval of the wireless identity and thus the public identity of the subject associated with the wireless device can be performed”], the profile including profile data including at least one of the captured video data or the captured mobile communication device data [par. 37]. For completeness and in case par. 37 of Anderson is not about “the profile including profile data including at least one of the captured video data or the captured mobile communication device data” is not clear, Thornton discloses the profile including profile data including at least one of the captured video data or the captured mobile communication device data [par. 6 – ref. to “analyzing surveillance video data” … including “identifying one or more candidate images for a person of interest based on a provided attribute profile”]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Anderson with Thornton with the motivation to devise a method and apparatus for computer-assisted video surveillance system with video transmission and reception capability wherein individuals’ attributes may be captured].
With respect to claim 22, Anderson, in view of Thornton, disclose all the limitations of claim 21 and further discloses wherein the data analytics module is configured to: determine at least one of an arrival time of the person at a location, a departure time of the person at the location based on at least one of the video data or the mobile communication device data [pars. 75-76: “The location may be determined as a function of the time and position of sensors and transmitters located, for example, in a security entrance or at a specific point on a sidewalk. Sensors and transmitters may, for example, be included in metal detector or RFID detector sensors” …”Location determination may isolate an individual out of a crowd and determine what wireless devices are on such person and the ID of such devices”], and correlate the video data and the mobile communication device data based on at least one of the arrival time or the departure time [par. 33: “Once a localized wireless device and a videometric signature have been correlated, retrieval of the wireless identity and thus the public identity of the subject associated with the wireless device can be performed”].
With respect to claim 23, Anderson, in view of Thornton, disclose all the limitations of claim 21 and further discloses wherein the video camera is one of a plurality of video cameras [FIG. 1, devices 106 and 101 – even in the absence of smartphone 101 connecting a plurality of standalone cameras, similar to 106, to network server would have been obvious to a POSITA] and is configured to capture a plurality of video data, the antenna is one of a plurality of antennae [FIG. 1, antennas 103] and is configured to capture a plurality of mobile communication device data, and the data analytics module is further configured to: correlate the plurality of video data and the plurality of mobile communication device data to generate a plurality of profiles of a plurality of people, respectively associated with the plurality of video data and the plurality of mobile communication device data [par. 6 – see explanation under the above rejection of claim 21].
With respect to claim 24, Anderson, in view of Thornton, disclose all the limitations of claim 23 and further discloses wherein the plurality of video cameras and the plurality of antennae are located at a plurality of premises [FIG. 1].  
With respect to claim 26, Anderson, in view of Thornton, disclose all the limitations of claim 24 and further discloses wherein at least one of the plurality of the antennae is affixed to at least one of the plurality of the video cameras or at least one of the plurality of antennae is located remote from the plurality of the video cameras [FIG. 1, antennas 103 are shown to be in proximity of video cameras 106 or 101 or remotely located with respect to said cameras].
With respect to claim 27, Anderson, in view of Thornton, disclose all the limitations of claim 21 and further discloses wherein the profile includes at least one of the captured video data [pars. 12, 69 – the language of the claim includes “at least one of”], the captured mobile communication device data [par. 12 – see comment above], temporal data associated with the captured video data or the captured mobile communication device data, or location data associated with the captured video data [par. 12 – see comment above] or the captured mobile communication device data [par. 12 – see comment above].
With respect to claim 28, Anderson, in view of Thornton, disclose all the limitations of claim 27 and further discloses wherein the captured video data includes at least one of a captured still image or video footage [par. 12 – ref. to image data].
With respect to claim 29, Anderson, in view of Thornton, disclose all the limitations of claim 27 and further discloses wherein the mobile communication device data includes at least one of a WiFi identifier, a media access control (MAC) identifier, a Bluetooth identifier, a cellular identifier, a near field communication identifier, or a radio frequency identifier associated with a mobile communication device in communication with the antenna [par. 40].
With respect to claim 30, Anderson, in view of Thornton, disclose all the limitations of claim 27 and further discloses wherein the temporal data includes at least one of a time the video data is captured or a time the mobile communication device data is captured [par. 55].
With respect to claim 31, Anderson, in view of Thornton, disclose all the limitations of claim 27 and further discloses wherein the location data includes at least one of a location at which the video data is captured or a location at which the mobile communication device data is captured [pars. 55, 68].
With respect to claim 33, Anderson, in view of Thornton, disclose all the limitations of claim 21 and further discloses wherein the data analytics module is further configured to identify the person based on a comparison between data from a first source including at least one of a non-government database, a government database, and one or more previously generated profiles and at least one of the captured video data, the captured mobile communication device data, the captured video data, or mobile communication device data [pars. 28-30].
With respect to claim 34, Anderson, in view of Thornton, disclose all the limitations of claim 21 and further discloses wherein an investigation module configured to receive investigation criteria and mine any one or a combination of the video data, the mobile communication device data, and the profile data based on the criteria [pars. 28-30 – where investigation module is interpreted to mean facial recognition algorithms and investigation criteria is interpreted to mean facial features such as the relative position, size, and/or shape of the eyes, nose, cheekbones, and jaw].
With respect to claim 37, Anderson, in view of Thornton, disclose all the limitations of claim 21 and further discloses wherein the antenna includes at least one of a WiFi antenna, a media access control (MAC) antenna, a Bluetooth antenna, a cellular antenna, a near field communication antenna, or a radio frequency identification antenna [par. 40].
With respect to claim 40, Anderson, in view of Thornton, disclose all the limitations of claim 21 and further discloses wherein the antenna is configured to capture the mobile communication device data by wirelessly receiving data from a mobile communication device located within a range of the antenna [FIG. 1 – see connection of devices 101 to antennas 103 via network server 111].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Thornton, as applied to claim 24, and further in view of Maharajh et al., US 2008/0195664 A1 (Maharajh).
With respect to claim 25, Anderson and Thornton, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 24. But Anderson and Thornton, alone or in combination do not explicitly disclose the limitation further comprising a user interface configured to enable the plurality of profiles to be mined based on a user-inputted criterion. However, Maharajh discloses the limitation further comprising a user interface configured to enable the plurality of profiles to be mined based on a user-inputted criterion [par. 76]. Therefore, in view of disclosures by Maharajh, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson and Thornton with Maharajh, with the motivation to devise a method and system for delivery of content on a mobile media platform, providing an automated tag processing facility [Maharajh: abstract].
Claims 32, 35-36 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Thornton, as applied to claim 21, and further in view of Lipton et al., US 2008/0018738 A1 (Lipton).
With respect to claim 32, Anderson and Thornton, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 21. But Anderson and Thornton, alone or in combination do not explicitly disclose the limitation wherein the data analytics module is further configured to add to the profile, based on the captured video data and mobile communication device data, at least one of a number of visits of the person to a premises or a frequency of visits of the person to the premises. However, Lipton discloses the limitation wherein the data analytics module is further configured to add to the profile, based on the captured video data and mobile communication device data [abstract], at least one of a number of visits of the person to a premises or a frequency of visits of the person to the premises [pars. 164-168]. Therefore, in view of disclosures by Lipton, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson and Thornton with Lipton, with the motivation to devise a video analytics engine to process video obtained by a video camera and generate video primitives regarding the video [Lipton: abstract].
With respect to claim 35, Anderson and Thornton, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 34. Furthermore, Lipton discloses wherein the investigation criteria includes a time frame, and wherein the investigation module is further configured to generate a list of people whose presence was detected on a premises during the time frame [pars. 53, 55].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 35.
With respect to claim 36, Anderson and Thornton, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 34. Furthermore, Lipton discloses wherein the investigation module is further configured to determine a current location of the person by detecting a signal that matches the mobile communication device data obtained at a first location [par. 55 – ref. to tracking of people].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 8.
With respect to claim 41, Anderson and Thornton, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 21. Furthermore, Lipton discloses wherein the data analytics module is further configured to detect a behavior of the person and store in the profile data corresponding to the behavior [par. 55 and rules set forth in par. 136].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 35.
With respect to claim 42, Anderson and Thornton, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 41. Furthermore, Lipton discloses wherein the data analytics module is configured to detect the behavior of the person by extracting behavioral information from any one or a combination of the video data and the mobile communication device data, and wherein the behavior includes any one or a combination of looking in a direction, reaching for an item of merchandise, purchasing the item of merchandise, traveling along a path at a premises, visiting an aisle or a location at the premises, spending an amount of time at the premises, spending an amount of time at the location at the premises, and visiting the premises on a number of separate instances [see examples under par. 186 listed in pars. 188-199].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 35.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Thornton, as applied to claim 21, and further in view of Li et al., US 2012/0076356 A1 (Li).
With respect to claim 38, Anderson and Thornton, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 21. But Anderson and Thornton, alone or in combination do not explicitly disclose the limitation wherein the data analytics module is further configured to assign the person to a positive list, an undetermined list, or a negative list based on at least one of the video data, the mobile communication device data, the profile data, or a user-inputted criteria. However, Li discloses the limitation wherein the data analytics module is further configured to assign the person to a positive list, an undetermined list, or a negative list based on at least one of the video data, the mobile communication device data, the profile data, or a user-inputted criteria [par. 15 – ref. to “an anomaly behavior judgment section that refers to the behavior authority information inputted from the behavior authority management section”]. Therefore, in view of disclosures by Li, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson and Thornton with Li, with the motivation to devise a video-based surveillance system that is capable of detecting abnormal behavior of subject(s) of the surveillance based on a set of user-defined judgment criteria [Li: abstract, par. 15].
With respect to claim 39, Anderson, Thornton and Li, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 38. Furthermore, Li discloses wherein the data analytics module is further configured to assign the person to the positive list based on a determination that at least one of the video data, the mobile communication device data, and the profile corresponds to an employee or to a person on a predetermined list of people [par. 17 – ref. to changing “judgement criteria”; see also pars. 38, 40 – ref. to set of behaviors of a person from images and pictures, the database of which forms a profile corresponding to a person]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 38.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Thornton in view of Lipton, as applied to claim 41, and further in view of Lee et al., US 2013/0030875 A1 (Lee).
With respect to claim 44, Anderson and Thornton, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 41. But Anderson, Thornton and Lipton, alone or in combination do not explicitly disclose the limitation wherein the data analytics module is configured to detect the behavior of the person by correlating at least one of the video data, the mobile communication device data, or the profile data with at least one of a mapping of aisle locations at a premises, a mapping of merchandise locations at the premises, or a mapping of shelf locations at the premises. However, Lee discloses the limitation wherein the data analytics module is configured to detect the behavior of the person by correlating at least one of the video data, the mobile communication device data, or the profile data with at least one of a mapping of aisle locations at a premises, a mapping of merchandise locations at the premises, or a mapping of shelf locations at the premises [par. 142]. Therefore, in view of disclosures by Lee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson, Thornton and Lipton with Lee, with the motivation to devise a video-based surveillance system that is capable of detecting abnormal behavior of subject(s) of the surveillance based on a plurality of composite events [Lee: abstract].

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 43, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
“The analytical recognition system of claim 42, wherein the data analytics module is configured to
“classify the person as a new customer or a repeat customer at the premises based on premises visit data stored in the profile, and
“update the profile to include an indicator of whether the person is a new customer or a repeat customer at the premises.”
Note that claim 43 depends from claim 42 which in turn depends from claim 41 which in turn depends from independent claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Bigioi et al., US 2010/0141786 A1, discloses face recognition using face tracking classifier data bases.
Chambers et al., US 2009/0141939 A1, discloses systems and methods for analysis of video content even notification.
Holman et al., US 2015/0106628 A1, discloses method and systems for analyzing captured video data.
Zadeh et al., US 2014/0201126 A1, discloses methods and systems for applications for Z-numbers.
Cornaby et al., US 2015/0163345 A1, discloses smartphone-based system and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485